                            UNITED STATES DISTRICT COURT

                                     DISTRICT OF MAINE


    WADE MURRAY,                                     )
                                                     )
                                PLAINTIFF            )
                                                     )
    V.                                               )       CIVIL NO. 1:18-CV-56-DBH
                                                     )
    NEW DHC, INC.,       ET AL.,                     )
                                                     )
                                DEFENDANTS           )


         DECISION AND ORDER ON MOTION FOR SUMMARY JUDGMENT


         This is an employment discrimination case. The plaintiff-employee claims

that his employer1 terminated his employment because of his disability and

because he took medical leave.               He seeks relief under the Americans With

Disabilities Act (ADA), the Maine Human Rights Act (MHRA), the federal Family

and Medical Leave Act (FMLA), and Maine’s Family Medical Leave Requirements

Act (FMLR). Compl. ¶¶ 69-86 (ECF No. 1). The defendant-employer has moved

for summary judgment on all counts. I GRANT the motion in part and Deny it in

part.

         For purposes of ruling on the motion I credit the employee’s account since

he is the nonmoving party. Although the employer has put forward a strong

alternative version to the employee’s account, it is for a jury to decide between

the two.




1   I treat all the defendants as one, as the parties have done. Stipulation #1 (ECF No. 35-1).
Disability Discrimination and Failure to Accommodate Under the ADA and MHRA

       I DENY the motion for summary judgment on Counts I and III, the ADA and

MHRA claims, respectively. There is a genuine dispute as to one or more material

facts over the reason for, and circumstances of, the employee’s termination.2

       The employee initially obtained approved medical leave based upon a note

from his primary care provider. Defs.’ Statement of Material Facts (Defs.’ SMF)

¶ 11 (ECF No. 29). The employee has testified that after initially receiving that

leave, he received approval from his medical provider to return to work, informed

his employer of that fact repeatedly, but was not permitted to return to work.

Pl.’s Statement of Additional Material Facts (Pl.’s SAMF) ¶¶ (54)-(59) (ECF No.

34). The employee was never advised that there was a time limit on his leave nor

given any warning that it was about to expire. Id. ¶¶ (65)-(66). He was told by

management that he needed a note from a psychiatrist to return to work,3 Pl.’s

Opposing Statement of Material Facts (Pl.’s OSMF) ¶ 14 (ECF No. 34), but a

Human Resources employee later testified at an unemployment compensation

hearing that a medical note would have been sufficient and that she would have

accepted such a note from the physician’s assistant who provided the initial note


2 For purposes of its motion, the employer concedes that the employee suffered from a disability

within the meaning of both federal and Maine law. Defs.’ Mot. for Summ. J. (Defs.’ Mot.) at 9-10
(ECF No. 28). It challenges whether he was a qualified individual, but I view the facts in the light
most favorable to the employee, and he testified that he had been cleared to return to work. So
he has established a prima facie case. The employer has offered a legitimate, non-discriminatory
basis for its decision, but as I describe in text the employee has made a factual case for pretext.
See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
3 He was not told of this requirement initially. See, e.g., Pl.’s Opposing Statement of Material

Facts (Pl.’s OSMF) ¶ 34. Once he learned of the requirement, there is a dispute over why he did
not obtain the note. The employee testified that it was the psychiatrist’s fault and that he had
to go to the psychiatrist’s supervisor to get action; the psychiatrist testified that the employee
failed to follow up with him. There is a treatment note of February 29, 2016, where the
psychiatrist records progress and states “so long as he does not appear at work intoxicated there
appears to [be] no reason to restrict [h]im from working.” Progress Notes Report (ECF No. 35-8).
                                                                                                  2
that resulted in his taking leave. Id. ¶ 43. When the employee first received his

notice of termination he asked for “a couple of days” to get a medical provider’s

note, Murray Dep. at 125:18-20 (ECF No. 30-1); Pl.’s SAMF ¶ (69), but

management told him it was too late.             His supervisor also told him that he

“wasn’t mentally stable to work.” Murray Dep. at 111-12; Pl.’s OSMF ¶ 21. After

unemployment compensation hearing testimony that his primary medical

provider’s note would have been sufficient, the employee provided such a note,

but the employer again said it was too late. Pl.’s OSMF ¶ 43. The manager who

made the recommendation to terminate the employee, see Morang Dep. at 74

(ECF No. 30-14), testified that an earlier 2012 conversation with the employee

when the employee was distraught and obtained leave “never left my mind” and

that the manager was “afraid of—of something happening in the workplace.” Pl.’s

SAMF ¶ (27); Morang Dep. at 46-48.

       I conclude that there are factual issues over whether the employer’s

explanation that it terminated the employee for his failure to obtain a health care

provider’s note was pretextual for disability discrimination and whether the

refusal to give the employee the extra “couple of days” that he requested for the

note4 was a denial of a reasonable accommodation.5




4 The employer argues that under the MHRA, the Law Court has said that additional leave is not
a reasonable accommodation if the employee is currently unable to perform his essential duties.
Carnicella v. Mercy Hosp., 168 A.3d 768, 774 (Me. 2017). Here, however, the employee had told
his employer that he was cleared to return to work and the employer declined to take him back.
Carnicella therefore does not control, because this employee was not seeking additional leave.
5 See Criado v. IBM Corp., 145 F.3d 437, 444 (1st Cir. 1998) (“If the termination was the result

of a communication mistake [the plaintiff] should have been reinstated once her physician
explained her condition and prognosis and asked for additional leave.”) (internal citation
omitted).
                                                                                              3
       I recognize the parties’ disagreement over whether the MHRA requires the

employer to engage in an interactive process.              Compare Carnicella v. Mercy

Hosp., 168 A.3d 768, 775 (Me. 2017) (no such obligation on the employer’s part

because it is only an affirmative defense); Kezer v. Cent. Me. Med. Ctr., 40 A.3d

955 (Me. 2012) (same), with Code Me. R. tit. 94-348 Ch. 3, § 3.02 (“To determine

the appropriate reasonable accommodation it may be necessary for the covered

entity to initiate an informal, interactive process with the individual with a

physical or mental disability in need of the accommodation.”) The defendant

seems to have the better of that argument, given the Law Court’s unambiguous

language,6 but my resolution of that disagreement awaits the development of a

trial record.

Medical Leave

       I GRANT the motion for summary judgment as to Counts II and IV, the

FMLA claim and the Maine FMLR claim, respectively. The employee asserts a

retaliation claim under these two statutes, Pl.’s Opp’n to Mot. for Summ. J. at

16 (Pl.’s Opp’n) (ECF No. 33), claiming that his employer terminated his

employment because he took medical leave.7 For summary judgment purposes,

the employer concedes that the employee engaged in protected activity by taking

leave and that his termination in June 2016 was an adverse employment action.

Defs.’ Mot. for Summ. J. (Defs.’ Mot.) at 25 (ECF No. 28). But the employer



6 The employer “was under no obligation to propose, identify, or consult with [the employee]
regarding reasonable accommodations.” The statute “does not affirmatively and independently
establish a duty on an employer to identify reasonable accommodations for a disabled employee.”
Carnicella, 168 A.3d at 775. See generally 1 James B. Haddow, et al., A Practical Guide to
Employment Law in Maine (1st ed. 2019) § 4.10.3, p. 4-64, § 5.4.3, p. 5-12.
7 The parties do not distinguish between the FMLA and the Maine FMLR claims, nor do I.

                                                                                             4
disputes causation (that his taking medical leave motivated the termination), id.,

a necessary part of the three-element analysis. Carrero-Ojeda v. Autoridad de

Energia Electrica, 755 F.3d 711, 719 (1st Cir. 2014) (“To make out a prima facie

case of FMLA retaliation, an employee must show: . . . ‘there was a causal

connection between [his] protected conduct and the adverse employment

action.’”).

         In opposing summary judgment on causation on these two Counts, the

employee is very brief: “For the same reasons stated above on these issues [ADA

and MRHA arguments on causation and pretext], [the plaintiff] has presented

more than enough evidence to reach [a] jury on whether he was fired for taking

FMLA and Maine FMLR leave.” Pl.’s Opp’n at 16. That argument is insufficient.

         According to the First Circuit, “[i]n an FLMA retaliation case, the

employer’s intent—i.e., why the employer fired or acted against the employee—

matters.” Carrero-Ojeda, 755 F.3d at 719 (emphasis in original). Carrero-Ojeda

was decided on a 12(b)(6) motion where the plaintiff had to show only a plausible

claim.     See id. at 722.   Even under that relaxed standard, the First Circuit

rejected the claim, saying that “temporal proximity . . . is not enough” to infer

bad motive. Id. at 720. In Carrero-Ojeda, the adverse action occurred during

the FMLA leave. Id. But in this case, the FMLA leave expired about three months

before the termination. So temporal proximity here is even weaker.

         I have said that there are disputed facts from which a jury could find that

the employee’s disability was a factor in his ultimate termination or that his

employer did not sufficiently accommodate his needs under federal and state

anti-discrimination law.     But those disputed facts, viewed in the light most
                                                                                   5
favorable to the employee, do not translate into an inference that his 12 weeks

of medical leave motivated his termination. Like the record in Carrero-Ojeda,

the employee “gives us no facts beyond the timing of [his] discharge—e.g., no

negative comments, complaints, or expressions of reluctance by [his] superiors

or co-workers about [his] FMLA leave-taking, no discussion of [his] FMLA leave

status in performance reviews, etc.—that would lead us to think that defendants

took [his] FMLA requests or leave status into account when deciding to discharge

[him].” Id. (internal citation omitted). I have carefully reviewed the employee’s

opposing and additional statements of material facts, and I see nothing to

support an inference that his taking the protected 12 weeks of medical leave was

a motivating factor in the employer’s decision to terminate him months later.

The timing here does not support a retaliation claim. Summary judgment is

therefore GRANTED on Counts II and IV.

                                  CONCLUSION

       Summary judgment is GRANTED on Counts II and IV and DENIED on Counts

I and III.

       SO ORDERED.

       DATED THIS 7TH DAY OF AUGUST, 2019

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                                6
